Citation Nr: 0919638	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-06 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right upper quadrant operation.  

2.  Entitlement to service connection for residuals of a left 
upper quadrant operation.  

3.  Entitlement to service connection for residuals of a 
right little finger fracture.  

4.  Entitlement to service connection for arthritis of the 
right hand, to include as secondary to a right little finger 
fracture.  

5.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

6.  Entitlement to service connection for bilateral arthritis 
of the knees.

7.  Entitlement to service connection for bilateral arthritis 
of the ankles.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004, February 2005, and July 
2007 rating decisions of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Within the July 2007 
rating decision, the Veteran was granted service connection, 
with a 50 percent initial rating, for PTSD.  The Veteran 
subsequently initiated and perfected an appeal of this 
initial rating determination.  

In June 2005 the Veteran testified before a hearing officer 
at the RO, and in April 2008, he testified before the 
undersigned Acting Veterans Law Judge, seated at the RO.  A 
transcript of that hearing has been associated with the 
record on appeal.





FINDINGS OF FACT

1.  Residuals of right upper quadrant surgery are not shown 
to be related to service.

2.  Residuals of left upper quadrant surgery are not shown to 
be related to service.

3.  Residuals of a fractured right little finger are not 
shown to be related to service.

4.  Arthritis of the right hand is not shown to be related to 
service, related to a service connected disability, or to 
have manifested to a compensable degree within one year of 
discharge from service.

5.  The Veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and; inability to establish and maintain effective 
relationships.

6.  At the April 2008 hearing before the Board, the Veteran 
withdrew his appeals concerning entitlement to service 
connection for arthritis of the bilateral knees and bilateral 
ankles.


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
residuals of a right upper quadrant operation have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2008).  

2.  The criteria for the award of service connection for 
residuals of a left upper quadrant operation have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2008).  

3.  The criteria for the award of service connection for 
residuals of a fracture of the right little finger have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

4.  The criteria for the award of service connection for 
arthritis of the right hand have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).  

5.  The criteria for the award of an initial rating in excess 
of 50 percent for the Veteran's post-traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's service connection 
and increased initial rating claims.  As a preliminary 
matter, the Board must consider whether VA satisfied its duty 
to notify and assist under the Veterans Claims Assistance Act 
of 2000 (VCAA) describes.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328, 1333 (Fed. Cir. 2006).  For "applications for 
benefits pending before VA on or filed after" May 30, 2008, 
as here, 38 C.F.R. § 3.159(b)(1) no longer requires that VA 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353, 23354 (Apr. 30, 2008).

The present appeal arises out of January, March, and October 
2004 claims from the Veteran in which he sought service 
connection for various disabilities.  Upon the grant of 
service connection for PTSD in July 2007, the Veteran 
appealed the initial rating assigned for this disability.  In 
June and October 2004 letters, the Veteran was advised of 
what kind of information and evidence was needed to 
substantiate his claims.  He was asked to submit medical 
evidence, dates of treatment, lay statements from family and 
friends, and any other relevant evidence in his possession.  
He was told to send any medical reports he had, and that VA 
would assist him in obtaining medical reports if he completed 
authorization forms.  He was asked to send any evidence in 
his possession that pertains to his claim.  

Additionally, subsequent notice letters were sent to the 
Veteran by VA in July, October, and November 2005, and March 
2006.    The Court has held that if compliant VCAA notice is 
not provided prior to VA's initial decision on the claim, 
this timing defect may be cured by providing adequate notice 
and readjudicating the issue on appeal.  See Pickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006); see also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The 
Board finds that these letters constituted proper VCAA notice 
to the Veteran.  As explained in detail in the paragraphs 
above, these letters, together, notified the Veteran not only 
of the type of evidence needed to establish entitlement to 
service connection, but also set forth the types of medical 
and lay evidence that the claimant could submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to the benefit sought.  The documents also 
explained the type of evidence that VA would consider in 
rendering its decision.  Finally, readjudication was afforded 
the Veteran on several occasions, most recently in January 
2008.  For the above reasons, the Board finds that VA 
satisfied the duty to notify under the VCAA in this case.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Such 
notice was provided the Veteran in March 2006.  

In addition, the Court, in a recent decision, clarified VA's 
notice obligations in increased rating claims.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  However, this 
appeal stems from an original grant of service connection for 
the disorders at issue.  As noted above, the matters on 
appeal are therefore properly characterized as increased 
initial rating claims, which are controlled by Dingess, 
supra, and Vasquez-Flores is not for application here.  

Finally, the Board also finds that all necessary development 
has been accomplished and that the duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(a) (2008).  The RO has obtained all identified 
private and VA outpatient treatment records.  The Veteran 
testified that he was treated at the 121st Army Evac. 
Hospital in Seoul, South Korea.  VA attempted to obtain 
records from that hospital and no records were available.  
That fact was noted in the claims file.  Any further attempt 
to obtain those records would be futile.  The Veteran was 
afforded several VA examinations, including in August 2006 
and December 2007, as discussed in greater detail below.  
Additionally, the Veteran was provided an opportunity to set 
forth his contentions during hearings before a Decision 
Review Officer and the undersigned Acting Veterans Law Judge.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  While 
additional evidence was submitted directly to the Board 
without the benefit of review by the RO, the agency of 
original jurisdiction, the Veteran also submitted a signed 
waiver of such consideration; therefore, a remand for RO 
consideration of the Veteran's additional evidence need not 
be submitted at this time.  See 38 C.F.R. § 20.1304 (2008).  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of these claims.  

In conclusion, the Board finds VA's duty to notify and assist 
the Veteran have been met, and no further development is 
required.  The Veteran's appeal is ready for Board 
adjudication.  

I. Service connection - Residuals of operations of the left 
and right upper quadrants

The Veteran seeks service connection for residuals of 
operations of the left and right upper quadrants.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  However, service connection is not 
warranted for the usual effects of an ameliorative procedure 
performed in service, unless the pre-existing disorder was 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2008).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The Veteran's service medical records are negative for any 
indications of surgery to either the right or left upper 
quadrant during his military service.  He has stated on 
several occasions that his service medical records are 
incomplete, and records of his operations were lost.  The RO 
has attempted to obtain additional records from the military 
hospital identified by the Veteran, but no such records were 
located.  While his service medical records do not confirm 
surgery of either upper quadrant, they do confirm he was 
diagnosed with and hospitalized for anxiety and excessive 
alcohol consumption.  On his April 1978 report of medical 
history, completed on service separation, he denied any 
history of surgery, and no history of surgery was noted on 
his concurrent report of physical examination.  The Veteran 
did not first report a surgery of either the right or left 
upper quadrant until 2005, over 25 years after service 
separation.  In January 2004 however, he underwent surgery 
for gynecomastia at a VA medical center.  There is no 
indication that the gynecomastia was related to service, and 
the surgery took place almost 26 years after the Veteran was 
discharged.

The Veteran has testified that he underwent surgery to his 
left upper quadrant in service and has submitted statements 
from two fellow soldiers that state they were aware of his 
chest surgery.  In addition, the Veteran has submitted a 
statement from hi mother where she states the Veteran wrote 
her about the surgery.

The Board does not find this lay testimony to be credible in 
light of the service medical records.  There was no record of 
surgery at the Army hospital in Seoul.  There is no 
indication of surgery or residuals of surgery in the 
Veteran's service treatment records.  The separation 
examination is negative for any findings of residuals of 
surgery to include any scars.  The Veteran testified that the 
separation examination was conducted quickly, but chest scars 
from surgery would be noticeable even on cursory examination.  
Lastly, the Veteran's report of medical history is negative 
for any report of surgery or any residuals of surgery.

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for residuals of operations to the left 
and right upper quadrants.  The record does not support a 
finding that that the Veteran underwent any surgery to those 
regions during military service, or that he has residuals 
thereof at the present time.  His service medical records are 
negative for any indications of surgery to either upper 
quadrant during service.  While the Veteran has testified 
that he underwent an operation during military service while 
stationed in Korea, he denied any such history on his report 
of medical history at service separation.  In light of the 
absence of corroborating evidence, the Board does not find 
the Veteran's assertions to be credible.  The only evidence 
of surgery of the Veteran's chest dates to the January 2004 
surgery for gynecomastia, well after his 1978 service 
separation.

The Veteran has alleged various residuals related to his 
claimed in-service operations of the right and left upper 
quadrant.  However, as a layperson, he is not capable of 
making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

The Board is aware that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
a claimed disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Nevertheless, in the present case, the Board does not find 
the Veteran to be a credible reporter of his claimed 
disabilities, due to the lack of supporting evidence in the 
record as well as the evidence refuting the Veteran's 
allegations.  This is especially true because there is no 
indication in the medical records of any residuals of an in-
service surgery such as a scar.

In conclusion, the preponderance of the evidence is against 
the award of service connection for residuals of operations 
of the right and left upper quadrants.  No credible evidence 
has been presented of such surgeries during military service, 
or as the result of a disease or injury incurred therein.  
Therefore, service connection for such disabilities must be 
denied.  As a preponderance of the evidence is against the 
award of service connection, there is no doubt to be resolved 
in the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


II. Service connection - Residuals of right finger fracture

The Veteran seeks service connection for residuals of a right 
little finger fracture.  The legal criteria for the award of 
service connection have already been discussed above.  

His service medical records are negative for any diagnosis of 
or treatment for a fracture of the right little finger.  On 
his April 1978 report of medical history, completed at 
service separation, he reported a history of broken bones, 
but no indication of which bone, and no disability of the 
right hand was noted on his concurrent physical examination.  
He also denied any history of surgery at that time.  

Following service separation, the Veteran did not seek 
treatment for or report a diagnosis of a right little finger 
injury until 2004, when he filed his claim.  At his personal 
hearings, the Veteran stated his right little finger injury 
impairs his use of his right hand, as well as causing him 
pain.  He stated he originally injured it when an APC door 
slammed on it and fractured his right little finger.  He has 
experienced pain and other impairment since that time.  

After reviewing the totality of the record, the Board 
concludes the preponderance of the evidence is against the 
award of service connection for residuals of a fracture of 
the right little finger.  His service medical records are 
negative for any diagnosis of or treatment for a fracture of 
the right little finger, and he did not seek any post-service 
treatment for his right little finger or hand for 
approximately 25 years after service.  While he has alleged 
in-service surgery on his right little finger during service, 
he denied any history of surgery at service separation.  In 
the absence of an in-service disease or injury of the right 
little finger, service connection for residuals of a right 
little finger fracture must be denied.  

In conclusion, service connection for residuals of a right 
little finger fracture must be denied, as no such injury was 
demonstrated during service, and the Veteran did not claim 
such an injury for approximately 25 years subsequent to 
service.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  



III. Service connection - Arthritis of the right hand

The Veteran seeks service connection for arthritis of the 
right hand, to include as secondary to a fracture of the 
right little finger.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  
Service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  Finally, service 
connection may be awarded for any disability which is due to 
or the result of, or is otherwise aggravated by, a service-
connected disability.  38 C.F.R. § 3.310 (208); Allen v. 
Brown, 7 Vet. App. 439 (1995).  As with any claim, when there 
is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a U.S. Court of Appeals for Veterans Claims (Court) 
decision that clarified the circumstances under which a 
Veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2008).  

In the present case, the Veteran has already been denied 
service connection within this decision for residuals of a 
fracture of the right little finger, so any claim made as 
secondary to such a disability must be denied under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Additionally, 
service connection on a direct basis for arthritis of the 
right hand is not warranted, as the Veteran's service medical 
records are negative for any diagnosis of or treatment for a 
disability of the right hand, and no such disability was 
noted on his April 1978 service separation examination, or 
for many years thereafter.  In the absence of any such 
evidence, service connection on a direct basis for arthritis 
of the right hand is also denied.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for arthritis of the right 
hand.  Service connection on a direct basis is not warranted, 
as such a disability was not diagnosed during military 
service or within a year thereafter, and service connection 
as secondary to a right little finger fracture is also not 
warranted, as the Veteran's claimed right little finger 
fracture is itself not service-connected.  As a preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV. Increased initial rating - Post-traumatic stress disorder 
(PTSD)

The Veteran seeks an initial rating in excess of 50 percent 
for PTSD.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, the level of disability 
in all periods since the effective date of the grant of 
service connection must be taken into account.  Fenderson v. 
West, 12 Vet. App. 119 (1998).  In cases in which a 
reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2008).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2008). 

PTSD is rated under the general schedule for psychiatric 
disabilities, which provides as follows:  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

In support of his PTSD claim, the Veteran submitted a 
September 2004 statement from A.P.F., M.D., a VA psychiatrist 
who was treating him for psychiatric symptoms.  Dr. F. stated 
the Veteran has been treated for PTSD, depressive disorder, 
and polysubstance abuse since February 2004.  The Veteran was 
currently residing in the local VA homeless domiciliary, and 
was taking medication for his psychiatric diagnoses.  He was 
also undergoing treatment for substance abuse.  

A VA psychiatric examination was afforded the Veteran in 
August 2006.  His reported symptoms included insomnia, 
paranoia, flashbacks, social isolation, anger, and a 
depressed mood.  Frequent suicidal and homicidal ideation 
were also reported.  Both his parents were deceased, and his 
mother's death a year ago left him feeling sad and isolated.  
He was currently employed as a truck driver on a part-time 
basis.  He had an adult son with whom he was close, and he 
was currently engaged.  A distant history of a jail term for 
theft was noted.  No current legal problems were noted, 
although the Veteran stated he got into fights with 
neighborhood youths on frequent occasions.  On objective 
examination the Veteran was disheveled, and his mood was 
angry.  His presentation was withdrawn and agitated, and his 
affect alternated between blunted, angry, and sad.  He 
reported both visual and audio hallucinations.  Orientation 
was only partial, with some disassociation observed, which 
the examiner described as having a "somewhat staged, 
exaggerated quality."  His presentation was also described 
as "staged."  Both short and long term memory were poor.  
Attention and concentration were also poor.  His reasoning 
was within normal limits but his judgment was poor.  His 
speech was rambling, with intermittent pauses and mumbling.  
He denied panic attacks.  PTSD was diagnosed, and a Global 
Assessment of Functioning (GAF) score of 50 was assigned.  
The Global Assessment of Functioning is a scale reflecting 
the subject's psychological, social, and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 50-41 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessive rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).  The Veteran was found capable of 
managing his VA financial benefits.  

Another VA psychiatric examination was afforded the Veteran 
in December 2007.  The Veteran stated he was currently 
employed part-time as a truck driver, and had married within 
the past few months.  His claims file was reviewed by the 
examiner in conjunction with the examination.  The Veteran 
stated he had been "up and down" since his last 
examination, but was enjoying his latest job.  He remained 
concerned about various physical problems.  He continued to 
be followed by VA personnel for mental health issues, and was 
taking medication for the same.  Current symptoms included 
nightmares, paranoia, anger issues, lack of energy, poor 
sleep, stimulus avoidance, and depression.  Frequent auditory 
and visual hallucinations were also reported.  No current 
homicidal or suicidal thoughts or plans were reported.  An 
extensive history of drug and alcohol abuse was noted, 
although the Veteran claimed sobriety at the present time.  
Regarding his spouse, the Veteran stated this relationship 
was "up and down", but she was supportive of him at other 
times.  He had no contact with his siblings due to a prior 
dispute over his inheritance.  He denied having other 
friends, but he did attend a local church.  On objective 
examination, the Veteran alert and fully-oriented, and was 
able to perform all normal activities of daily living without 
significant impairment.  Dress and grooming were both 
adequate.  He was cooperative with the examiner, and spoke in 
a logical, coherent manner.  A paranoid/persecutory tone was 
noted in many of his responses, and his social skills were 
poor.  His intelligence was average, and his thought 
processes were logical and coherent, but with some tangential 
tendencies.  Reasoning, concentration, and judgment were 
fair.  No impairment of memory, either short- or long-term, 
was noted.  The examiner noted some exaggeration of symptoms.  
Polysubstance abuse, major depressive disorder,  and a 
personality disorder, with antisocial and paranoid traits, 
were also diagnosed.  A GAF score of 50 was assigned, and he 
was found competent for VA purposes.  There is no indication 
that the Veteran's depressive disorder is related to service.  
To the extent the Veteran suffers from a personality 
disorder, the Board notes that personality disorders, as 
such, are not diseases within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
3.303(c) (2008).  The examiner noted that the majority of the 
Veteran's social and occupational problems over the years are 
related to his personality disorder rather than to his PTSD 
although the examiner notes the difficulty in quantifying the 
effects.  The examiner estimated that the Veteran's PTSD 
would account for approximately 25% of the total GAF score.

At his June 2005 RO hearing and his April 2008 Board hearing, 
the Veteran stated his PTSD resulted in such symptoms as 
irritability, social isolation, loss of sleep, poor sleep, 
paranoia, and difficulty working.  

The Veteran also continues to receive VA psychiatric 
treatment on an outpatient basis at his local VA medical 
center.  He has reported ongoing stress secondary to 
financial concerns, as well as family issues.  He continued 
to be employed as a truck driver, an occupation which he 
enjoyed due to the freedom and social isolation.  He denied 
any relapse into substance abuse.  He has been continued on 
his psychiatric medications.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a 70 percent 
initial rating.  While the Veteran has reported some suicidal 
and homicidal ideation, he has denied any such plans.  He 
also has no recent legal difficulties related to his PTSD.  
He has denied any obsessive rituals which interfere with 
routine activities, and his speech has not been 
intermittently illogical, obscure, or irrelevant at any time 
of record; according to the various VA treatment records, the 
Veteran is able to converse in a coherent manner.  He also 
testified on his own behalf before the undersigned Acting 
Veterans Law Judge.  He has not reported near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; while he does 
have significant bouts of depression, he remains able to 
manage his own household and his day-to-day activities.  All 
medical examiners who have treated the Veteran have 
considered him competent to manage his personal finances.  
While he has reported some impaired impulse control, 
including unprovoked irritability with periods of violence, 
he generally managed to avoid physical confrontations on most 
occasions.  While he has reported hallucinations and 
delusions, VA examiners in August 2006 and December 2007 both 
suggested the Veteran was exaggerating at least part of his 
symptomatology.  The Veteran's credibility is damaged by his 
assertions during the August 2006 examination that he heard 
the voice of someone named "Eric" but at the December 2007 
examination the auditory hallucination was said to be the 
voice of "Peter".  His personal appearance and hygiene have 
also been fair or average.  While he has denied significant 
social interaction, he continues to live with his wife, and 
has some contact with his adult son.  He has also maintained 
employment.  Finally, his GAF score has been no lower than 
50, indicative of serious symptoms, for which he has already 
been awarded a 50 percent rating.  Overall, the preponderance 
of the evidence is against the award of a higher initial 
rating.  Additionally, because the Veteran has not displayed 
impairment equivalent to a higher initial rating for his PTSD 
at any time during the pendency of this appeal, a staged 
rating is not warranted in the present case.  See Fenderson, 
supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the Veteran's PTSD has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
Veteran is employed, albeit on a part time basis.  Therefore, 
the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) is not warranted.  The Veteran has not 
otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.

In conclusion, the Board finds the preponderance of the 
evidence to be against an initial rating in excess of 50 
percent.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

V.  Withdrawn appeals

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2008). Withdrawal may be made by the appellant or 
by his authorized representative, except that a 
representative may not withdraw a substantive appeal 
personally filed by the appellant without his or her express 
written consent. 38 C.F.R. § 20.204(c) (2008).

In February 2005, the Veteran submitted a VA Form 9 
perfecting his appeal as to the issues of entitlement to 
service connection for arthritis of the bilateral knees and 
ankles.  At his April 2008 hearing before the Board, the 
Veteran stated that he was withdrawing the appeal as to the 
issues of entitlement to service connection for arthritis of 
the bilateral knees and ankles.  The Board finds that the 
Veteran's statement indicating his intention to withdraw the 
appeal as to this issue, once transcribed as a part of the 
record of his hearing, satisfies the requirements for the 
withdrawal of a substantive appeal.  See, e.g., Tomlin v. 
Brown, 5 Vet. App. 355 (1993).  In addition, the Veteran 
submitted a statement in writing at the time of his hearing.

As the appellant has withdrawn his appeal, there remains no 
allegation of errors of fact or law for appellate 
consideration concerning this issue. The Board, therefore, 
has no jurisdiction to review the Veteran's claims for 
service connection for arthritis of the bilateral knees and 
ankles and must dismiss the issue.§§ 3.307(a)(6)(iii); 
3.307(d), 3.309(e) (2008).


ORDER

Entitlement to service connection for residuals of a right 
upper quadrant operation is denied.  

Entitlement to service connection for residuals of a left 
upper quadrant operation is denied.  

Entitlement to service connection for residuals of a fracture 
of the right little finger is denied.  

Entitlement to service connection for arthritis of the right 
hand, to include as secondary to a right little finger 
fracture, is denied.  

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.  

Entitlement to service connection for arthritis of the 
bilateral knees is dismissed.

Entitlement to service connection for arthritis of the 
bilateral ankles is dismissed.



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


